         Case 1:19-cr-00681-NRB Document 16
                                         15 Filed 05/06/20
                                                  05/05/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 5, 2020

                                        The status conference is rescheduled for July 14,
BY ECF                                  2020 at 12 pm. Speedy trial time is excluded
                                        through that date. 18 U.S.C. § 3161(h)(7)(A).
The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
                                       Dated: May 6, 2020
       Re:     United States v. Miguel Angel Martinez, 19 Cr. 681 (NRB)

Dear Judge Buchwald:

        Due to the ongoing public health crisis, the Court adjourned a status conference scheduled
for March 19, 2020, until May 12, 2020. For substantially the same reason, including that the
Government and Federal Defenders are continuing to work remotely, the parties write jointly to
request an additional adjournment of approximately 60 days of the status conference presently
scheduled for May 12, 2020. There has been no change to the status of the case, and the parties
anticipate that it will be possible to reach a disposition when some in-person operations resume.

        Should the Court grant the parties’ joint adjournment request, the Government moves that
time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, from May 12, 2020 until the date
of rescheduled status conference, to allow for the defendant to continue to review discovery and
for the parties to continue discussing a pretrial disposition. Defense counsel consents to the
exclusion of time.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                             By:    _____________________________
                                                    Emily A. Johnson
                                                    Assistant United States Attorney
                                                    (212) 637-2409


cc:    Amy Gallicchio, Esq. (by ECF)
